Citation Nr: 0912996	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-31 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 decision by the RO in St. Petersburg, 
Florida that granted service connection for PTSD, rated 10 
percent disabling effective February 23, 2004.  A personal 
hearing was held before the undersigned acting Veterans Law 
Judge in February 2009.

FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, prior to 
September 8, 2005, the Veteran's service-connected PTSD was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  From September 8, 2005, the manifestations of the 
Veteran's PTSD more closely approximates symptomatology 
productive of reduced reliability and productivity than they 
do an occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  Prior to September 8, 2005, the criteria for an initial 
rating of 30 percent for PTSD have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2008).

2.  From September 8, 2005, the criteria for a rating of 50 
percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a May 2004 letter, issued prior to the 
decision on appeal, and in a March 2006 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  The March 
2006 letter advised the Veteran how disability evaluations 
and effective dates are assigned, and the type of evidence 
which impacts those determinations.  The claim was last 
readjudicated in July 2008.

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service- connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, VA examination reports, and hearing testimony.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting medical 
evidence as well as describing the impact his PTSD had on his 
functioning.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service private and VA treatment 
records; and VA examination reports. Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 10 percent rating is warranted for PTSD where there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify the rating.  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

In the present case, treatment records show the Veteran's 
complaints of problems with nightmares, flashbacks, intrusive 
thoughts, depression, memory problems, difficulty 
concentrating, hypervigilance, socially reclusive behavior, 
and/or anger.  See VA treatment records dated from November 
2002 to September 2005.  His diagnoses included PTSD.  

The treatment records and the Veteran's statements reflect 
that he worked at the same job as a real estate broker since 
1979, was divorced in approximately 1999 after being married 
to the same woman for several years, and had the same 
significant other (now his wife) since approximately 2000.  
They were married in about 2007.

At a May 2004 VA examination, the Veteran reported that he 
received treatment for PTSD every two weeks at a Vet Center.  
He reported that he was a real estate broker, his business 
was booming, and he worked about 25 hours a week.  He said he 
was able to set his own hours.  He stated that he was married 
once, and was divorced four to five years ago.  He had been 
living with his girlfriend for four years, and they got along 
well except for his depression.  In his leisure time he read 
a lot and he and his girlfriend went out to dinner and the 
movies.  He did not have much communication with his family, 
and had a falling out with his brother about Vietnam.  He 
reported that he drank alcohol and smoked marijuana.  

On examination, there were no abnormalities of speech or 
thought.  He denied visual and auditory hallucinations, and 
reported flashbacks.  He reported suicidal ideation.  He gave 
a history of getting in fights.  He reported memory 
difficulties which affected him at work, problems with anger 
and verbal and physical aggression, and nightmares two to 
three times per week.  He said it was not hard for him to 
talk about his experiences, but seemed to be able to do that 
by disassociating from his emotions, and told his story in a 
very matter-of-fact way.  The examiner diagnosed PTSD and 
alcohol abuse, as well as polysubstance abuse in remission by 
patient report.  The GAF score was 55, and the examiner noted 
that such a score reflected moderate symptoms of PTSD.

By a letter dated in September 2004, a mental health 
counselor from a Vet Center indicated that the Veteran had 
received psychological counseling for PTSD since January 
2004.  He noted that the Veteran functioned competently at 
work, but his PTSD impacted his ability to function 
interpersonally with his significant other and his chronic 
pattern of mood instability.  He concluded that the Veteran 
had adequate occupational functioning, with chronic 
difficulty with expressions of emotions and intimacy.  He 
opined that the Veteran's PTSD produced moderate impairment 
and impact on his quality of life.  A September 8, 2005 Vet 
Center counseling note reflects that the Veteran reported 
that his reclusive and socially avoidant behavior had 
increased and had impacted his willingness to interact in his 
job of selling real estate.

At a March 2006 VA examination, the Veteran reported that he 
had limited social interactions but was close with other 
Vietnam veterans.  He currently worked as a real estate 
broker, and enjoyed traveling three or four times a year for 
about ten days.  He complained of PTSD symptoms including 
recurrent and intrusive recollections, feelings of detachment 
and estrangement from others, and restricted range of affect.  
He reported difficulty concentrating and hypervigilance, and 
said his PTSD symptoms bothered him constantly when he was 
alone.  He reported missing several days of work because of 
PTSD, and treatment for PTSD for the past two years.  He said 
he was last treated for the condition in October 2005.  He 
reported current use of alcohol and marijuana.
	
On examination, he was clean and neatly groomed, restless, 
his speech was spontaneous and clear, and he was cooperative 
and attentive.  His affect was constricted, and his mood was 
self-described as "not good."  His attention was intact and 
he was able to perform serial sevens and spell a word forward 
and backward.  Orientation was intact to person, place and 
time.  Thought processes were logical and goal directed; 
thought content was unremarkable.  There were no delusions.  
He understood the outcome of his behavior, his intelligence 
was average, and he understood that he had a problem.  No 
hallucinations were reported.  He interpreted proverbs 
correctly, had no inappropriate behavior and no obsessive or 
ritualistic behavior.  There were no panic attacks, impulse 
control was good, there were no episodes of violence, and no 
suicidal or homicidal thoughts.  He had the ability to 
maintain minimum personal hygiene, and had no problems with 
the activities of daily life.  Remote and immediate memory 
were normal, and recent memory was mildly impaired.  The 
examiner noted that a recent January 2005 psychology 
examination indicated that that the degree of the Veteran's 
memory difficulties was consistent with a vascular etiology.  
The examiner diagnosed PTSD and alcohol dependence.  The 
current GAF was 57, and the GAF based solely on PTSD was 58.  
The examiner noted that there was little recent treatment for 
PTSD, but he was more functional a year ago, and his GAF 
score had seemingly declined.  He also added that it was pure 
speculation to provide a distinct GAF score at this time, and 
that a range from 55 to 75 was appropriate.

With regard to the Veteran's alcohol dependence, the examiner 
opined that it was unrelated to PTSD, and that he drank 
heavily several days during the week which more likely than 
not had a significant impact on his psychological 
functioning, sleep pattern, and severity of his PTSD 
symptoms.

The examiner noted that the Veteran was employed full-time as 
a real estate broker, and had been employed as such for more 
than 20 years.  The Veteran reported that he had lost 30 to 
40 percent of work time in the past year because of 
depression associated with his PTSD.  The Veteran reported 
that his work performance had suffered since his last 
examination due to depression in the mornings.  The examiner 
stated that it was unclear how directly his PTSD was related 
to psychosocial decline when considering the possible effects 
of his alcoholism.  The examiner noted that the Veteran was 
able to travel three to four times a year, drink with his 
friend, and go out on occasion, and opined that the Veteran's 
occupational problems were more likely related to his alcohol 
use than PTSD at this point.  The examiner stated that it was 
impossible to differentiate the effects of PTSD versus 
substance use on his functioning.  The examiner stated that 
PTSD resulted in decreased efficiency, productivity, 
reliability and inability to perform work tasks, and that 
these decreases all occurred frequently and with moderate 
severity.  The examiner indicated that the Veteran's work, 
family, and other relationships were occasionally impaired 
due to PTSD, and the severity was moderate.

At his February 2009 hearing, the Veteran testified that he 
was previously making $100,000 per year as a real estate 
broker, but his income was now down to $18,000 because he did 
not feel like going to the office, and did not want to deal 
with people.  He said he had been a real estate broker for 31 
years and was working less than he had previously.  He felt 
that he was becoming more detached from people, and noted 
that he used to play poker with his buddies, but stopped 
doing that seven years ago.  He stated that in the past two 
years, his nightmares and withdrawal into himself had 
increased.  He reported weekly nightmares, and planned to 
begin VA group therapy shortly.  He said he was uncomfortable 
being in crowds, and that he was more social five years ago.  
He said he had little contact with his siblings and fought a 
lot with his wife.  He said his only medication was sleep 
medication.  He said he slept eight or nine hours per night, 
and related memory difficulties which were affecting his 
work.  His wife testified that he frequently recounted 
stories about Vietnam.  She said that the Veteran forgot 
appointments, and seemed detached.

After a review of all the evidence on file, the Board finds 
that staged ratings are warranted in this case.  See 
Fenderson, supra.  Prior to September 8, 2005, the Veteran's 
occupational impairment due to PTSD was no more than 
occasional, as he had held the same job for many years, was 
working full-time, and was very successful in that position.  
His treatment providers and examiners opined that he was 
functioning competently in his work.  See the May 2004 VA 
examination report and September 2004 letter from the Vet 
Center.  Treatment records prior to September 2005 reflect 
social impairment and symptoms such as emotional numbing, 
nightmares, anger, and difficulties with feelings of 
intimacy.  He reported suicidal ideation on one occasion, 
flashbacks, memory difficulties and some difficulty 
concentrating.  The Board finds the symptomatology reported 
prior to September 8, 2005 falls between the criteria for a 
10 percent rating and a 30 percent rating, more nearly 
approximating the 30 percent rating during this period.  
Thus, after resolving all doubt in the Veteran's favor, a 30 
percent rating is granted for the period prior to September 
8, 2005.

In finding that an evaluation in excess of 30 percent is not 
warranted prior to September 8, 2005, the Board notes the 
absence of speech or communication difficulties during the 
time period in question.  To the contrary, the May 2004 MVA 
examination showed normal speech and thought processes.  
Moreover, memory deficit was not objectively demonstrated 
during the period in question.  
Panic attacks occurring more than once weekly also were not 
been demonstrated.  Moreover, to the extent that the evidence 
demonstrates disturbance in motivation and mood, this has 
been manifest by depression, which is already appropriately 
contemplated by the 30 percent evaluation.

In further finding that the record prior to September 8, 
2005, does not warrant a rating assignment in excess of 30 
percent, the Board does note the isolated complaint of 
suicidal ideation at the May 2004 VA examination.  However, 
given the other findings of record, as detailed in pertinent 
part above, such ideation, standing alone, does not 
demonstrate a disability picture most commensurate with a 
rating in excess of 30 percent.

From September 8, 2005, onward. the medical evidence, in 
conjunction with the Veteran's hearing testimony, reflect 
that the Veteran's PTSD symptoms more nearly approximate the 
criteria for a 50 percent rating during this period, due to 
symptoms of flattened affect, memory impairment, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
evidence reflects that since September 8, 2005, the Veteran 
has occupational and social impairment with reduced 
reliability and productivity.  Although the evidence reflects 
that some of the Veteran's occupational impairment is due to 
non-service-connected alcohol dependence, the March 2006 VA 
examiner opined that it was impossible to separate the 
effects of PTSD from alcohol dependence.  Accordingly, 
because the effects of the two disabilities are not 
distinguishable, the Board will attribute all of the symptoms 
relating to the Veteran's alcohol dependence to his PTSD.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  Finally, 
the Board notes that some portion of the Veteran's memory 
difficulties appear to be related to a vascular etiology, not 
to his PTSD.  After resolving all doubt in the Veteran's 
favor, a 50 percent rating is granted for the period from 
September 8, 2005.

The evidence does not demonstrate that a rating in excess of 
50 percent is warranted during the period since September 8, 
2005.  The Veteran is in a marital relationship and is 
employed full-time.  During this period, there is no evidence 
of suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; spatial disorientation; or neglect of 
personal appearance.  The Veteran did not receive ongoing 
treatment or medication for PTSD from 2006 to at least early 
2009.  There is no objective evidence in either his treatment 
records or at his VA examinations indicating or approximating 
near-continuous panic.  Likewise, while the Veteran 
complained of increased depression, there is no objective 
evidence in either his treatment records or at his VA 
examinations that his depression is so severe as to 
preventing him from functioning independently, appropriately, 
and effectively.  While the Veteran testified about problems 
with angry outbursts, once again there is no objective 
evidence in either his treatment records or at his VA 
examinations of impaired impulse control to the extent 
required for a rating in excess of fifty percent.  Moreover, 
notwithstanding the problems that the Veteran reported 
experiencing at the work-place and notwithstanding his lack 
on interaction with his extended family, given the fact that 
he has managed to both maintain full-time employment, as well 
as a successful marital relationship, leads the Board to 
conclude that the Veteran's PTSD is productive of impairment 
that does not approximate that required for a 70 percent 
evaluation.  Accordingly, the Board finds that since 
September 8, 2005, PTSD was not productive of disability 
warranting a rating in excess of 50 percent.  Fenderson, 
supra.

The Board, in reaching these conclusions, has considered the 
Veteran's, his wife's, and his representative's arguments as 
set forth at the personal hearing and/or in written 
statements to the RO.  In this regard, this lay testimony is 
probative, in conjunction with the other evidence of record, 
particularly the objective medical evidence, in determining 
the PTSD symptoms and resulting occupational and social 
impairment they cause.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In consideration of all the evidence and 
for the reasons and bases explained above, it is concluded 
that a 30 percent evaluation for PTSD, but no higher, is 
warranted, during the period prior to September 8, 2005, and 
a 50 percent evaluation for PTSD, but no higher, is 
warranted, during the period since September 8, 2005.

The Board has considered the benefit-of-the-doubt rule in 
making the current decision.  38 U.S.C.A. § 5107(b).



ORDER

An increased rating of 30 percent is granted for PTSD for the 
period prior to September 8, 2005, subject to the laws and 
regulations governing the disbursement of monetary benefits.

An increased rating of 50 percent is granted for PTSD for the 
period since September 8, 2005, subject to the laws and 
regulations governing the disbursement of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


